Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because it is not clear what is meant by “radial axially inner face.” Specifically, it is not clear how the term “radial” is limiting the subject matter of the axially inner face. Examiner believes this means a radially extending axially inner face so the claim should be amended accordingly. This phrase appears twice in line 6.
Claim 8 sets forth the inner reinforcing element in line 10 but this term lacks antecedent basis in the claims. 
Claim 8 is indefinite because it is not clear if “a bead” recited in line 11 is the same bead of line 6 or a different bead. 
Claim 9 is indefinite because it is not clear if “an inner reinforcing element” is the same as that set forth in claim 8 or in addition thereto.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4373567 to Declercq in view of US Patent 5232034 to Gergele and US Patent Application Publication 20160101581 to Sandstrom et al. (“Sandstrom”). 

Regarding claims 8 and 14, Declercq discloses an adapter as a component of a rolling assembly (i.e. wheel as shown in Fig. 1) connecting a tire bead to a rim with an axially outer end having an outer reinforcement element 44, a radially extending axially inner face (face that corresponds with 32), a body (that portion extending between 44 and 46) connecting the outer end to an inner end (end with 46), a main reinforcement 64 connecting the outer and inner reinforcing elements, the body provides an axially extending adapter seat (i.e. for the tire bead), the outer reinforcing element is completely axially outside of the bearing face (as evident from Fig. 1), the outer reinforcement element being annular (Fig. 1) but does not disclose wires around a support at least 3 times axially and twice radially. Gergele discloses a tire bead adapter with a reinforcement as such (e.g. see Fig. 3). It would have been obvious to one of ordinary skill in the art to incorporate such as a matter of simple substitution of parts for the predictable purpose of reinforcing the adapter wherein the reinforcement of Fig. 3 of Gergele substitutes for the reinforcement 44 of Declercq. Further, neither of these references disclose that the wires are coated with an elastomeric material associated with reinforcing tire bead related structures. Sandstrom discloses such (see [0019], lines 7-10). It would have been obvious to incorporate such with 


Regarding claim 9, Declercq in view of Gergele and Sandstrom discloses the adapter of claim 8 wherein the axially inner end includes an inner reinforcement element 46 mounted on a rim bead seat (see Fig. 1 of Declercq).

Regarding claims 12 and 13, Declercq in view of Gergele and Sandstrom discloses the adapter of claim 8 wherein the wire is wound 4 times in the radial direction and 4 times in the axial direction. 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Declercq in view of Gergele and Sandstrom in further view of US Patent 5363896 to Kogure et al. (“Kogure”).

Regarding claims 10 and 11, Declercq in view of Gergele and Sandstrom discloses the adapter of claim 8 but does not explicitly disclose dimension of the wire or thickness of the coating. Kogure discloses varying the thickness of a coating relative to the diameter of the wire (e.g. see col. 3, lines 1-20). It would have been obvious to one of ordinary skill in the art to incorporate such variables as a matter of routine optimization based on the desired rigidity and other variables such as the thickness of the adapter body. 

Examiner recommends claiming that the outer reinforcement is disposed axially outward relative to the corresponding rim flange to overcome the cited prior art. Examiner also cites Bestgen US 20020088520 / US 6626217 as relevant due to an adapter connecting a tire to a rim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617